                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

EDDIE EARL PHILLIPS                                                   PETITIONER

v.                                     CIVIL ACTION NO. 1:19-CV-243-LG-RHW

JOE ERRINGTON                                                       RESPONDENT


          ORDER ADOPTING REPORT AND RECOMMENDATION
                AND GRANTING MOTION TO DISMISS

       For the reasons stated in the [14] Report and Recommendation of the

Magistrate Judge filed November 21, 2019, and after an independent review of the

record, a de novo determination of the issues, consideration of Petitioner’s [16]

Objection to the Report and Recommendation, and Respondent’s [17] Response,

having determined that the Magistrate Judge’s findings are correct under

applicable law:

      IT IS ORDERED AND ADJUDGED that the [14] Report and

Recommendation of the Magistrate Judge is ADOPTED as the findings and

conclusions of this Court.

      IT IS FURTHER ORDERED AND ADJUDGED that the [9] Motion to

Dismiss filed by Respondent is GRANTED. The Petition is DISMISSED with

prejudice as untimely.

      SO ORDERED AND ADJUDGED this the 28th day of January, 2020.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE
